Title: Instructions for the Montpelier Overseer and Laborers, [ca. 8] November 1790
From: Madison, James
To: 


[ca. 8] Novr. 1790.
Mordecai Collins
To chuse out one of the Milch Cows for his own use, and let the rest be milked for the Negroes.
To keep the Negroes supplied with meal to be kept in a barrel apart for themselves: the barrel now there holding 13 pecks to be filled 3 time every two weeks.
To receive from Sawney’s 400 lb. of Pork for himself; one half the remainder to be for the Negroes at B. Meadow, as was the case last year.
To take particular care of the Horses & Stock, to avoid riding the Horses without the approbation of my father. To have the Stable made out of the best white oak logs in the Tobo. pens as soon as possible, the intervals of the logs to be stopped with slabs or straw or both.
To provide a shelter also as soon as possible for the cattle.
To make the meadow dams in the manner already prescribed to him; & to be assisted at the uppermost one by the force from Sawney’s.
To get a plow made by Moses according to the model lately arrived up from Mr. Bishops: his brother to do the wooden work. The old Bar share to be refitted by Moses & L. C to be worked with oxen at B. M. or at Sawneys as occasions may require.
To run a fence so as to enclose the whole meadow; & at the upper end towards Mr. C. C. to run it at the top or on the hill side as may be most convenient in halling the rails.
To fallow with the large plows all the ground for oats & Corn: laying off the ground in convenient parcels with horizontal outlines, particularly on the sides where there will be double open furrows: and plowing all round each parcel, instead of the common way by bands.
To prepare as much of the cleared meadow not yet sown, or that must be broken up as too thin, for oats & timothy, or flax & Timothy; & sow these as early as the season will permit, the oats & flax thin, the Timothy thick.
To resow the places too thin, and attend to weeding the whole as soon as it becomes necessary.
To prepare the ground for red Clover well, and sprinkle it with manure if it can be collected. The Clover seed is to be sown with oats, the former pretty thick, the latter thin. The sooner they are sown the better, if not too soon for the oats.
To plant his corn 5½ feet each way except in the low grounds which may be a little thicker; or may be drilled if that mode be preferred. All the corn ground to be laid off with stakes.
To plant as many Irish potatoes as he can find Ground & seed for. He may plant some in his best ground, in the middle of the rows, making the rows in that case 8 feet by 4 or drilling it 8 feet by 2. Some seed can probably be spared from Sawneys.
To treat the Negroes with all the humanity & kindness consistent with their necessary subordination and work.
To apply to my father on all occasions where application would be made to me if present.
Sawney
To have a patent plow, L. Collins to do the wooden work: & to fallow the little field allotted for meadow first: then the field on the old mountain. He is to plow his ground all around in the manner prescribed for M. Collins.
To clear as much ground as possible along the road and adjoining the field towards Capt: Merry’s.
To stem & get down as soon as may be convenient his crop of Tobacco. To have all his Wheat well cleaned & got down as soon as possible for Mr. Dunbar.
To plant about 200 apple Trees either before Christmas or very early in the Spring, in the little field on the top of the Mountain: beginning with the Tobacco ground, & going on to the best part of the old field adjoining. Js. Coleman can point out the Trees. If these can not be had; & limber twigs or Rawle’s Jenniting can be got on credit, from Mr. Atkinson, he or any other person havg a nursery may be applied to.
To plant his corn 5½ feet by 5½. and lay off his ground by Stakes.
To plant all the Tobo. ground on the top of the Mountain in Irish Potatoes; and as much more as he can find that is worth planting.
Lewis Collins.
To finish the temporary Stable and Corn House as soon as possible
To have the Chesnut logs for the principal Stable cut & halled that they may be ready to be put up whenever he is at leisure. Js. Coleman will shew the place & the manner in which they are to be got.
To finish the Overseers room. And put the other into a State for him (L. C) to work in occasionally. Plank for both purposes to be fetched from my brother William’s Sawmill.
To get timber from three or more waggons & three Carts. If he should have time and my father be willing he may work up the seasoned timber belonging to my father, to be replaced with the stock here directed to be laid in: or may season the timber he gets by putting it in the lofts of the Negro Cabbins.
To make a loom when confined to the House by bad weather: & 2 good Wheelbarrows.
To get, if there be leisure from more urgent things, 4 or five thousand shingles to be ready for the granary or other uses.
To fit two large plows, one of the Patent sort for Sawney, one of the other sort for M. Collins. The sooner these can be ready the better. At his leisure he may refit the old share to be used with oxen at M. C’s or Sawneys alternately as may be most convenient.
To fit two plows for each of my brother’s if required, & others for my father
To apply to my father in all cases where application would be made to myself if present.
